DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11296843 in view of Anderson [US 2019/0327032].
The claims of patent disclose the limitations of the application as following.
Application						Patent
1. A method in a first-type communication node for wireless communications, comprising: receiving first information; and receiving a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface; 
2. The method according to claim 1, further comprising: receiving a first signaling; wherein the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.
3. The method according to claim 1, further comprising: receiving a second signaling; and receiving a second radio signal; wherein the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
4. The method according to claim 1, wherein the first information is used for determining a target Modulation Coding Scheme (MCS) set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.
5. The method according to claim 1, further comprising: transmitting second information; wherein the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.
8. A first-type communication node for wireless communications, comprising: a first transceiver, to receive first information; and a first receiver, to receive a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface; 
9. The first-type communication node according to claim 8, wherein the first transceiver receives a first signaling; the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.
10. The first-type communication node according to claim 8, wherein the first transceiver receives a second signaling; the first receiver receives a second radio signal; the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
11. The first-type communication node according to claim 8, wherein the first information is used for determining a target MCS set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.
12. The first-type communication node according to claim 8, wherein the first transceiver transmits second information; the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.
15. A second-type communication node for wireless communications, comprising: a second transceiver, to transmit first information; and a first transmitter, to transmit a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface; 
16. The second-type communication node according to claim 15, wherein the second transceiver transmits a first signaling; the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.

17. The second-type communication node according to claim 15, wherein the second transceiver transmits a second signaling; the first transmitter transmits a second radio signal; the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
18. The second-type communication node according to claim 15, wherein the first information is used for determining a target MCS set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.

19. The second-type communication node according to claim 15, wherein the second transceiver receives second information; the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.

1. A method in a first-type communication node for wireless communications, comprising: receiving first information; and receiving a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface.





2. The method according to claim 1, further comprising: receiving a first signaling; wherein the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.
3. The method according to claim 1, further comprising: receiving a second signaling; and receiving a second radio signal; wherein the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
4. The method according to claim 1, wherein the first information is used for determining a target Modulation Coding Scheme (MCS) set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.
5. The method according to claim 1, further comprising: transmitting second information; wherein the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.
11. A first-type communication node for wireless communications, comprising: a first transceiver, to receive first information; and a first receiver, to receive a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface.





12. The first-type communication node according to claim 11, wherein the first transceiver receives a first signaling; the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.
13. The first-type communication node according to claim 11, wherein the first transceiver receives a second signaling; the first receiver receives a second radio signal; the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
14. The first-type communication node according to claim 11, wherein the first information is used for determining a target MCS set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.
15. The first-type communication node according to claim 11, wherein the first transceiver transmits second information; the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.
16 and 6. A second-type communication node for wireless communications, comprising: a second transceiver, to transmit first information; and a first transmitter, to transmit a first radio signal; wherein only X1 bit(s) in a first bit block is(are) used for generating the first radio signal, the first bit block is obtained as an output of channel coding of a first code block, the first code block comprises a positive integer number of bit(s), and the first bit block comprises a positive integer number of bit(s); when channel decoding fails, at least X2 bit(s) in the first bit block can be used for decoding of the first code block with combining, the first information is used for determining the X2 bit(s), and the X2 is a positive integer; or, the first information is used for determining that the X1 bit(s) cannot be used for decoding of the first code block with combining when channel decoding fails; the first information and the first radio signal are both transmitted through an air interface.






17 and 7. The second-type communication node according to claim 16, wherein the second transceiver transmits a first signaling; the first signaling is used for indicating time-frequency resources occupied by the first radio signal, a number of resource elements included in the time-frequency resources occupied by the first radio signal is used for determining a number of bits included in the first code block, and the first signaling is transmitted through the air interface; the first radio signal belongs to a first HARQ process, and the first information is used for determining a number of bits in the first HARQ process that can be used for decoding with combining.
18 and 8. The second-type communication node according to claim 16, wherein the second transceiver transmits a second signaling; the first transmitter transmits a second radio signal; the second signaling is used for determining X3 bit(s) in the first bit block, and the X3 bit(s) is(are) used for generating the second radio signal; the X2 bit(s) comprise(s) the X3 bit(s), or a redundancy version corresponding to the X3 bit(s) is equal to 0; the second signaling and the second radio signal are transmitted through the air interface.
19 and 9. The second-type communication node according to claim 16, wherein the first information is used for determining a target MCS set from P MCS sets, an MCS employed by the first radio signal is one MCS in the target MCS set, each of the P MCS sets comprises a positive integer number of MCSs, any two of the P MCS sets are different, and the P is a positive integer greater than 1.
20 and 10. The second-type communication node according to claim 16, wherein the second transceiver receives second information; the first information is used for determining a first threshold, a probability that a transport block carried by the first radio signal is erroneously decoded does not exceed the first threshold, the first threshold is a positive real number, the second information is used for indicating a channel quality measured based on the first threshold, and the second information is transmitted through the air interface.


	However, the patent claims do not disclose the crossover limitations of the application.  In the same field of endeavor, Anderson discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for conveying information using LDPC for coding the information as disclosed by Anderson into the teaching of patent.  The motivation would have been to easily decode the receiving data.
	As claims 6, 13 and 20, Anderson discloses the first bit block is obtained as a sequential output of channel coding of the first code block, the X2 bit(s) is(are) X2 consecutive bits in the first bit block, and a start position of the X2 bit(s) in the first bit block is predefined [Par. 0007, CRC bits is predefined in the code block].
As claims 7 and 14, Anderson discloses the first information is used by the first-type communication node to determine that the buffer storing the X1 bit(s) can be flushed when channel decoding fails [Par. 0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414